—Order, Supreme Court, Bronx County (Albert Emanuelli, J.), entered March 11, 2002, unanimously affirmed for the reasons stated by Emanuelli, J., with costs and disbursements. Appeal from order, same court and Justice, entered July 1, 2002, unanimously dismissed, without costs or disbursements. Appellant’s motion to reargue and renew was properly deemed one to reargue only (see Pahl Equip. Corp. v Kassis, 182 AD2d 22, 27, Iv denied in part and dismissed in part 80 NY2d 1005), the denial of which is not appealable (see Zappel v Port Auth., 285 AD2d 389). No opinion. Concur — Williams, P.J., Nardelli, Ellerin, Rubin and Marlow, JJ.